NO. 4-07-0063            Filed 8/13/07

                              IN THE APPELLATE COURT

                                       OF ILLINOIS

                                   FOURTH DISTRICT

THE HOUSING AUTHORITY OF THE CITY OF )    Appeal from
DANVILLE, ILLINOIS,                  )    Circuit Court of
           Plaintiff-Appellee,       )    Vermilion County
           v.                        )    No. 06LM781
BECKY LOVE,                          )
           Defendant-Appellant.      )    Honorable
                                     )    Joseph P. Skowronski,
                                     )    Judge Presiding.
____________________________________________________________

              JUSTICE APPLETON delivered the opinion of the court:

              Defendant, Becky Love, is a tenant of plaintiff, the Danville Housing

Authority. In an action for forcible entry and detainer, the trial court awarded posses-

sion to plaintiff. Defendant appeals, arguing that plaintiff failed to provide her the

grievance procedure required by federal statutory law. We agree and, therefore, reverse

the trial court's judgment.

                                    I. BACKGROUND

              The lease agreement provides as follows:

              "III. Informal settlement of a grievance

                     Any grievance must be personally presented, either

              orally or in writing, to the [public housing authority's] cen-

              tral office or the management office of the development in

              which the complainant resides[,] within [10] days after the

              grievable event.

                                            ***
                     *** [T]he complainant will be contacted to arrange a

              mutually convenient time within [10] working days to meet

              so the grievance may be discussed informally and settled

              without a hearing. ***

                     Within five working days following the informal dis-

              cussion, the [public housing authority] shall prepare and

              either hand-deliver or mail to [the] [t]enant a summary of

              the discussion ***. ***

              IV. Formal Grievance Hearing

                     If the complainant is dissatisfied with the settlement

              arrived at in the informal hearing, the complainant must

              submit a written request for a hearing to the management

              office of the development where [the] [t]enant resides[,] no

              later than five working days after the summary of the infor-

              mal hearing is received." (Emphases in original.)

              On September 13, 2006, plaintiff served upon defendant a 30-day notice of

termination of the lease. The grounds for termination were twofold: (1) defendant

failed to keep the apartment clean and free of trash; and (2) the apartment was infested

with mice, in violation of the prohibition against harboring animals.

              On September 27, 2006, defendant hand-delivered a grievance to plaintiff,

contesting the termination of the lease. Plaintiff never responded because it considered

the grievance to be untimely. Under the lease, the deadline for submitting a grievance

was September 23, 2006 (10 days after the "grievable event," i.e., the service of the

                                           -2-
notice of termination on September 13, 2006).

                Plaintiff filed a complaint for forcible entry and detainer, and the trial

court held a bench trial. At the conclusion of plaintiff's case, defendant moved for a

directed finding pursuant to section 2-1110 of the Code of Civil Procedure (735 ILCS 5/2-

1110 (West 2006)) on the ground that plaintiff had failed to provide her the grievance

procedure required by federal law. Defendant argued that under the applicable federal

statute, her grievance was timely because she submitted it within the 30-day period in

the notice of termination. See 42 U.S.C. §§1437d(k)(2), (l)(4)(C) (2000). The court

disagreed with defendant's interpretation of the statute and held the grievance to be

untimely because defendant had failed to submit it within 10 days, the deadline to which

the parties agreed in the lease.

                Defendant testified that her mother had a heart attack in February 2006,

making it necessary for defendant to spend much of her time at her parents' house,

taking care of them, with the result that her own housekeeping suffered. Defendant and

her father testified that the deficiencies in housekeeping had been remedied, as shown in

recent photographs. The trial court found that plaintiff had proved the alleged viola-

tions of the lease. Accordingly, it entered judgment in plaintiff's favor for possession of

the premises.

                This appeal followed.



                                         II. ANALYSIS

                The parties agree that defendant had the right to submit a grievance over

the termination of the lease. They agree that a public-housing tenancy cannot be

                                              -3-
terminated until the time for submitting a grievance has expired, and if the tenant

submits a timely grievance, the tenancy cannot be terminated until the grievance

procedure is completed. 24 C.F.R. §966.4(l)(3)(iv) (2007). They also apparently agree

that the 10-day deadline in their lease is unenforceable if it conflicts with federal law. In

its brief, plaintiff says: "[I]f the 10[-]day notice period is not in violation of federal law, it

must be upheld under general contract principles." (Emphasis added.) The corollary

would seem to be that if the 10-day period violates federal law, it should not be upheld.

               The sole issue in this appeal is whether the contractual 10-day period for

submitting a grievance is consistent with federal statutory law. We interpret statutes de

novo. In re Marriage of Elenewski, 357 Ill. App. 3d 504, 506, 828 N.E.2d 895, 897

(2005). The relevant federal statute provides as follows:

                      "(k) ***

                      The Secretary shall[,] by regulation[,] require each

               public housing agency receiving assistance under this chap-

               ter [the United States Housing Act of 1937 (42 U.S.C. §§1437-

               1440 (2000))] to establish and implement an administrative

               grievance procedure under which tenants will--

                                 ***

                                 (2) have an opportunity for a hearing

                      before an impartial party upon timely request

                      within any period applicable under subsection

                      (l) ***.

                                               ***

                                               -4-
      (l) ***

      Each public housing agency shall utilize leases

which--

                              ***

                (4) require the public housing agency to

      give adequate written notice of termination of

      the lease which shall not be less than--

                      (A) a reasonable period of

                time, but not to exceed 30 days--

                             (i) if the

                      health or safety of

                      other tenants, pub-

                      lic housing agency

                      employees, or per-

                      sons residing in the

                      immediate vicinity

                      of the premises is

                      threatened; or

                             (ii) in the

                      event of any drug-

                      related or violent

                      criminal activity or

                      any felony convic-

                               -5-
                                    tion;

                                    (B) 14 days in the case of

                             nonpayment of rent; and

                                    (C) 30 days in any other

                             case, except that if a State or local

                             law provides for a shorter period

                             of time, such shorter period shall

                             apply[.]" 42 U.S.C.

                             §§1437d(k)(2), (l)(4) (2000).

              In accordance with section 1437d(k)(2), the Secretary of Housing and

Urban Development has promulgated subpart B, part 26, chapter IX, subtitle B of Title

24 of the Code of Federal Regulations. Subpart B, entitled "Grievance Procedures and

Requirements," is comprised of sections 966.50 through 966.57 (24 C.F.R. §§966.50

through 966.57 (2007)) and contemplates a two-stage grievance procedure--as does the

lease in this case. In the first stage, the tenant will "personally present[]" the grievance,

"either orally or in writing," to the public housing authority "so that the grievance may

be discussed informally and settled without a hearing." 24 C.F.R. §966.54 (2007).

"[W]ithin a reasonable time" after the informal discussion, the public housing authority

will write a summary of the discussion and give a copy of it to the tenant. 24 C.F.R.

§966.54 (2007). "The summary shall specify the names of the participants, dates of

meeting, the nature of the proposed disposition of the complaint[,] and the specific

reasons therefor, and shall specify the procedures by which a hearing under [section]

966.55 may be obtained if the complainant is not satisfied." 24 C.F.R. §966.54 (2007).

                                             -6-
Section 966.55 provides: "The complainant shall submit a written request for a hearing

to the [public housing authority] within a reasonable time after receipt of the summary

of the discussion pursuant to [section] 966.54." 24 C.F.R. §966.55(a) (2007).

              Subpart B does not specify a deadline for initially submitting the grievance

(that is, before the informal discussion). According to defendant, sections 1437d(k)(2)

and (l)(4)(C) gave her up to 30 days to do so. The lease imposes a deadline of "[10] days

after the grievable event." The issue is whether defendant's interpretation of the federal

statute is correct. If her interpretation is correct, the lease conflicts with the statute, and

in that event (as the parties agree), the statute should prevail.

              Under section 1437d(k)(2), the tenant will "have an opportunity for a

hearing before an impartial party upon timely request within any period applicable

under subsection (l)." 42 U.S.C. §1437d(k)(2) (2000). Subsection (l)(4) prescribes the

periods of notice for terminating a lease (different circumstances call for different

amounts of notice). 42 U.S.C. §1437d(l)(4) (2000). The parties agree that the only

applicable period in subsection (l)(4) is the 30-day period in subsection (l)(4)(C) (42

U.S.C. §1437d(l)(4)(C) (2000)). Thus, defendant was to "have an opportunity for a

hearing before an impartial party upon timely request within any period applicable

under subsection (l)" (42 U.S.C. §1437d(k)(2) (2000))--that period being, in the present

case, 30 days (see 42 U.S.C. §1437d(l)(4)(C) (2000)). We understand the adverbial

phrase "within any period applicable under subsection (l)" to modify the noun immedi-

ately preceding it: "request."

              Plaintiff reasons that "if a tenant receives a 30[-]day eviction notice, the

time to request a grievance must be within that period, meaning 30 days or less." (First

                                             -7-
emphasis added, second one omitted.) Plaintiff further reasons that because plaintiff

"provid[ed] in its lease for all grievance requests to be made within 10 days or less, it

meets *** the requirements of [sections 1437d(k) and (l)], because 10 days is within the

30[-]day notice of termination." (Emphasis in original.) This reasoning would be more

persuasive if the statute read as follows: "Tenants will *** have an opportunity for a

hearing before an impartial party upon timely request within any period the lease

prescribes, which shall be within the applicable period in subsection (l)." That is not

what the statute says. Instead, it reads as follows: Tenants will "have an opportunity for

a hearing before an impartial party upon timely request within any period applicable

under subsection (l)." 42 U.S.C. §1437d(k)(2) (2000). Defendant submitted her

grievance within 30 days. Therefore, it was timely, and the trial court erred in entertain-

ing this action for forcible entry and detainer while the grievance procedure was still

pending.

                                    III. CONCLUSION

              For the foregoing reasons, we reverse the trial court's judgment.

              Reversed.

              MYERSCOUGH and TURNER, JJ., concur.




                                            -8-